— Judgment affimed, unless the defendant within ten days after .service of the order to be entered herein, deposits the promissory *145note mentioned in the opinion with the clerk of Niagara county to be delivered to the plaintiff; if such deposit is made, the . judgment reversed and new trial ordered before another referee, costs to abide event, unless the plaintiff stipulates to reduce the judgment by deducting from it the sum of seventy-five dollars, in which case the judgment as so reduced is affhmed, without costs of this appeal to either party. Opinion by Smith, P. J., and Hardin, J.